Name: 2007/810/EC: Council Decision of 19 November 2007 on the conclusion, on behalf of the European Community and its Member States, of a Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as contracting parties, of the Republic of Bulgaria and Romania, following their accession to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  tariff policy
 Date Published: 2007-12-11

 11.12.2007 EN Official Journal of the European Union L 325/83 COUNCIL DECISION of 19 November 2007 on the conclusion, on behalf of the European Community and its Member States, of a Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as contracting parties, of the Republic of Bulgaria and Romania, following their accession to the European Union (2007/810/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 308, in conjunction with the second sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the Act concerning the conditions of accession of the Republic of Bulgaria and Romania and the adjustments to the Treaties on which the European Union is founded, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) Following the authorisation given to the Commission on 25 April 2006, negotiations with the Republic of San Marino on a Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as contracting parties, of the Republic of Bulgaria and Romania, following their accession to the European Union have been concluded. (2) Pursuant to Article 6(2) of the Act concerning the conditions of accession of the Republic of Bulgaria and Romania and the adjustments to the Treaties on which the European Union is founded, the Commission has submitted a draft of the Protocol to the Council. (3) The Protocol should be concluded, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as contracting parties, of the Republic of Bulgaria and Romania, following their accession to the European Union (Protocol), is hereby approved on behalf of the European Community and its Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Community and its Member States. Article 3 The President of the Council shall, on behalf of the Community and its Member States, transmit the instruments of approval provided for in Article 4 of the Protocol. Done at Brussels, 19 November 2007. For the Council The President L. AMADO